NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  JOEL VALENZUELA LEON, Appellant.

                             No. 1 CA-CR 14-0454
                               FILED 4-21-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-421737-004
                  The Honorable David B. Gass, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                              STATE v. LEON
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Maurice Portley joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969). Counsel for Joel Valenzuela Leon (defendant) has advised us that,
after searching the entire record, he has been unable to discover any
arguable questions of law and has filed a brief requesting that this court
conduct an Anders review of the record. Defendant has been afforded an
opportunity to file a supplemental brief in propria persona, but he has not
done so.

¶2            On the night of May 13, 2013, border patrol agents discovered
fresh footprints in the desert twenty miles south of Gila Bend. Other agents
assisted by examining the area with a Forward Looking Infrared camera
(FLIR) and thermal technology and identified individuals moving in single
file through the desert north of the footprints. The individuals were each
carrying a large rectangular backpack. Agents were directed via radio and
FLIR toward the individuals. As the pursuing agents approached the
individuals, spotting agents observed the individuals go into the brush and
exit without their backpacks. Upon arriving at the scene, agents found five
makeshift backpacks containing a total of approximately 253 pounds of
marijuana. Pursuing agents were then directed toward defendant, who was
hiding in the brush a half mile away. Defendant had marks on his body that
were consistent with someone who had been carrying a large backpack.

¶3            Defendant was taken to the station and interviewed on the
morning of May 14, 2013. After being informed of his rights, defendant
admitted he and others were transporting bundles of marijuana. Defendant
said he had been told he was going to get paid, but was unsure of the
amount. A sheriff’s deputy assigned to the case concluded that, based on
the quantity and the way it was packaged, the marijuana was possessed for
sale.

¶4          The state charged defendant with one count of transporting
more than two pounds of marijuana for sale, a class 2 felony. After a jury


                                      2
                              STATE v. LEON
                            Decision of the Court

trial, defendant was convicted as charged. The court found that defendant
had a historical prior felony conviction, sentenced him to a term of seven
years of imprisonment, and fined him $137,250. The court gave defendant
392 days of presentence incarceration credit.

¶5             We have read and considered defendant's Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were conducted
in compliance with the Arizona Rules of Criminal Procedure, and the
sentence imposed was within the statutory limits. Pursuant to State v.
Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57 (1984), defendant's
counsel's obligations in this appeal are at an end. Defendant has thirty days
from the date of this decision in which to proceed, if he so desires, with an in
propria persona motion for reconsideration or petition for review.

¶6            We affirm the conviction and sentence.




                                  :ama




                                         3